             Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 IN RE: Roundup
 Products Liability Litigation



 JEFFREY W. BRETTLER                                       COMPLAINT AND JURY TRIAL
                                                           DEMAND
                          Plaintiff
 v.


 MONSANTO COMPANY,

                          Defendant.



           Plaintiff, Jeffrey W. Brettler, states and brings this civil action, entitled In Re: Roundup

Products Liability Litigation. Plaintiff is filing this Complaint for damages against Defendant

Monsanto Company and alleges the following:

                                          NATURE OF THE CASE

      1.          This is an action for damages suffered by Plaintiff as a direct and proximate result of

           Defendant’s negligent and wrongful conduct in connection with the design, development,

           manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling,

           and/or sale of the herbicide Roundup, containing the active ingredient glyphosate.

      2.          Plaintiff maintains that Roundup and/or glyphosate is defective, dangerous to human

           health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper

           warnings and directions as to the dangers associated with its use.

      3.          Plaintiff’s injuries, like those striking thousands of similarly situated victims across

           the country, were avoidable.
                                                       1
       Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 2 of 8


                                JURISDICTION AND VENUE

4.           This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. §

     1332 because there is complete diversity of citizenship between Plaintiff and Defendant.

     Defendant is incorporated and has their principal place of business outside of the state in

     which the Plaintiff resides.

5.           The amount in controversy between Plaintiff and Defendant exceeds $75,000,

     exclusive of interest and cost.

6.           The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

7.           Venue is proper within this district pursuant to 28 U.S.C. § 1391(b)(2) because a

     substantial part of the acts and/or omissions giving rise to these claims occurred within this

     district.

                                               PARTIES

8.           Plaintiff, Jeffrey W. Brettler, is and was a natural person and at all relevant times a

     resident and citizen of New Jersey. Plaintiff brings this action for personal injuries sustained

     by exposure to Roundup (“Roundup”) containing the active ingredient glyphosate and the

     surfactant POEA. As a direct and proximate result of being exposed to Roundup, Plaintiff

     developed prostate cancer.

9.           “Roundup” refers to all formulations of Defendant’s roundup products, including,

     but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup

     Custom Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export

     Herbicide, Roundup Fence & Hard Edger 1, Roundup Garden Form Weed & Grass Kill,

     Roundup Grass and Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide,

     Roundup Original II Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide,

     Roundup Promax, Roundup Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide,

     or any other formulation of containing the active ingredient glyphosate.

                                                 2
        Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 3 of 8


10.             Defendant MONSANTO COMPANY is a Delaware Corporation, Calif. Secretary

      of State Entity No. C2362863, in “active” status, with a principal place of business in St.

      Louis, Missouri.

11.             Defendant MONSANTO COMPANY is hereafter referred to as “Monsanto” or

      “Defendant.”

12.             Defendant advertises and sells goods, specifically Roundup, Throughout the United

      States.

13.             Defendant transacted and conducted business within the State of New Jersey that

      relates to the allegations in this Complaint.

14.             Defendant derived substantial revenue from goods and products used in the State of

      New Jersey.

15.             Defendant expected or should have expected their acts to have consequences within

      the State of New Jersey, and derived substantial revenue from interstate commerce.

16.             Defendant engaged in the business of designing, developing, manufacturing, testing,

      packaging, marketing, distributing, labeling, and/or selling Roundup.

17.             Defendant is authorized to do business in New Jersey and derives substantial income

      from doing business in this state.

18.             Upon information and belief, Defendant purposefully availed itself of the privilege

      of conducting activities with the State of New Jersey, thus availing itself of the benefits and

      protections of its law.

19.             Upon information and belief, Defendant designed, sold, advertised, manufactured

      and/or distributed Roundup, with full knowledge of its dangerous and defective nature.

                                   FACTUAL ALLEGATIONS

20.             At all relevant times, Defendant was in the business of, and did, design, research,

      manufacture, test, advertise, promote, market, sell, distribute, and/or acquired and was

                                                   3
        Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 4 of 8


      responsible for others who designed, researched, manufactured, tested, advertised,

      promoted, marketed, sold, and distributed the commercial herbicide Roundup.

21.           Monsanto is a multinational agricultural biotechnology corporation based in St.

      Louis, Missouri. It is the world’s leading producer of glyphosate.

22.           Defendant discovered the herbicidal properties of glyphosate during the 1970’s and

      subsequently began to design, research, manufacture, sell and distribute glyphosate based

      “Roundup” as a broad-spectrum herbicide.

23.           Glyphosate is the active ingredient in Roundup.

24.           Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

      compete with commercial crops grown around the globe.

25.           Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

      only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-

      3-phosphate synthase, known as EPSP synthase.

26.           Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

      that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic

      acid in plant tissue and ultimately plant death.

27.           Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

      and roots, and detectable quantities accumulate in the plant tissues.

28.           Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

      commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has

      been driven largely by the proliferation of genetically engineered crops, crops specifically

      tailored to resist the activity of glyphosate.

29.           Defendant is intimately involved in the development, design, manufacture,

      marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which

      are marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009,

                                                   4
        Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 5 of 8


      Defendant was the world’s leading producer of seeds designed to be Roundup Ready®. In

      2010, an estimated 70% of corn and cotton, and 90% of soybean fields in the United States

      contained Roundup Ready® seeds.

30.          The original Roundup, containing the active ingredient glyphosate, was introduced

      in 1974. Today, glyphosate products are among the world’s most widely used herbicides.

      Monsanto’s glyphosate products are registered in more than 130 countries and are approved

      for weed control in more than 100 crops. No other herbicide active ingredient compares in

      terms of number of approved uses.

31.          For nearly 40 years, farmers across the globe have used Roundup, unaware of its

      carcinogenic properties.

              REGISTRATION OF HERBICIDES UNDER FEDERAL LAW


32.          The manufacture, formulation and distribution of herbicides, such as Roundup, are

      regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7.

      U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

      Protection Agency (“EPA) prior to their distribution, sale, or use, except as described by

      FIFRA 7 U.S.C. 136a(a).

33.          The EPA requires as part of the registration process, among other requirements, a

      variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and

      other potential non-target organisms, and other adverse effects on the environment.

      Registration by the EPA, however, is not an assurance or finding of safety. The

      determination the EPA makes in registering or re-registering a product is not that the

      product is “safe,” but rather that use of the product in accordance with its label directions

      “will not generally cause unreasonable adverse effects on the environment.” 7 U.S.C. §

      136(a)(c)(5)(D).


                                                  5
        Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 6 of 8


34.          FIFRA defines “unreasonable adverse effects on the environment” to mean “any

      unreasonable risk to man or the environment, taking into account the economic,       social,

      and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

      FIFRA thus requires the EPA to make a risk/benefit analysis in determining whether a

      registration should be granted or allowed to continue to be sold in commerce.

35.          The EPA and the State of New Jersey registered Roundup for distribution, sale, and

      manufacture in the United States and the State of New Jersey.

36.          FIFRA generally requires that the registrant, Monsanto, conduct health and safety

      testing of pesticide products. The government is not required, nor is it able, to perform the

      product tests that are required of the manufacturer.

37.          The evaluation of each pesticide product distributed, sold, or manufactured is

      completed at the time the product is initially registered. The data necessary for registration

      of a pesticide has changed over time. The EPA is now in the process of re-evaluating all

      pesticide products through a Congressionally-mandated process called “re-registration.” 7

      U.S.C. § 136a-1. In order to reevaluate these pesticides, the EPA demands the completion

      of additional tests and the submission of data for the EPA’s review and evaluation.

38.          In the case of glyphosate and Roundup, the EPA had planned on releasing its

      preliminary risk assessment – in relation to the registration process – no later than July

      2015. The EPA completed its review of glyphosate in early 2015, but delayed releasing the

      assessment pending further review in light of the World Health Organization’s findings.

                          PLAINTIFF EXPOSURE TO ROUNDUP

39.          Plaintiff used Roundup in recreational gardening and yardwork. Plaintiff followed

      all safety and precautionary warnings during the course of use.

40.          As a result of exposure to RoundUp, Plaintiff developed Chondrosarcoma and Liver

      Cancer. Plaintiff was diagnosed with Chondrosarcoma in 2019 and liver cancer in May,

                                                 6
             Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 7 of 8


         2020.

   41.           As a result of this injury the Plaintiff began treatment for Chondrosarcoma in 2019

         and liver cancer in May, 2020.

                                       CAUSES OF ACTION

   42. The following claims and allegations are asserted by Plaintiff(s) and are herein adopted by

         reference (check those that apply):

         X       FIRST CAUSE OF ACTION – NEGLIGENCE

         X       SECOND CAUSE OF ACTION – STRICT LIABILITY;

         X       FAILURE TO WARN

         X       DEFECTIVE DESIGN AND MANUFACTURE

         X       FOURTH CAUSE OF ACTION – BREACH OF IMPLIED WARRANTIES

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff(s) pray for judgment against Defendant as follows:

         1. For compensatory damages;

         2. Pre-judgment and post-judgment interest;

         3. Statutory damages and relief of the state whose laws will govern this action;

         4. Costs and expenses of this litigation;

         5. Reasonable attorneys’ fees and costs as provided by law;

         6. Equitable relief in the nature of disgorgement;

         7. Restitution of remedy Defendant’s unjust enrichment; and

         8. All other relief as the Court deems necessary, just and proper.

                                          JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff(s) hereby demand(s) a

trial by jury as to all claims in Complaint so triable.

                                                   7
        Case 3:21-cv-06833-VC Document 1 Filed 07/15/21 Page 8 of 8




Dated: July 15, 2021
                                            Respectfully submitted,

                                           /s/ Charles H. Johnson
                                           Charles H. Johnson
                                           Bar No. 50696
                                           Attorney for Plaintiff
                                           LAW OFFICES OF CHARLES H. JOHNSON,
                                           PA 2599 Mississippi Street
                                           New Brighton, MN 55112-5060
                                           Telephone:      (651) 633-5685
                                           Fax Phone: (651) 633-4442
                                           bdehkes@charleshjohnsonlaw.com




                                       8
